Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 3, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a payroll specialist at a hospital. She was terminated from her position after her employer discovered that she inaccurately entered the date of an employee’s pay increase which resulted in an overpayment of wages. The employee concerned was claimant’s fiancé. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemploy*1085ment insurance benefits on the ground that her employment was terminated due to misconduct. Claimant appeals.
We affirm. An employee’s apparent dishonesty has been held to constitute disqualifying misconduct (see Matter of Smith [Commissioner of Labor], 23 AD3d 973, 974 [2005]; Matter of Susswein [American Socy. of Composers, Authors & Pubis.— Commissioner of Labor], 18 AD3d 1091, 1091 [2005]). Here, claimant’s supervisor stated that she believed that claimant intentionally falsified payroll records in order to benefit her fiancé. Although claimant maintained that the inaccuracy was an innocent mistake, this presented an issue of credibility for the Board to resolve (see Matter of Keeler [Commissioner of Labor], 15 AD3d 718, 719 [2005]). Inasmuch as substantial evidence supports the Board’s decision, we decline to disturb it.
Cardona, EJ., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.